       Case 3:20-cv-03845-EMC Document 24 Filed 08/04/20 Page 1 of 2




 1   QUINN EMANUEL URQUHART &                      ORRICK, HERRINGTON & SUTCLIFFE LLP
     SULLIVAN, LLP                                   Alyssa Caridis
 2     Charles K. Verhoeven (Bar No. 170151)         acaridis@orrick.com
       charlesverhoeven@quinnemanuel.com           777 South Figueroa Street
 3   50 California Street, 22nd Floor              Suite 3200
     San Francisco, California 94111               Los Angeles, CA 90017-5855
 4   Telephone: (415) 875-6600                     Telephone: (213) 612 2372
     Facsimile:     (415) 875-6700                 Facsimile:    (213) 612-2499
 5
       David A. Nelson (admitted pro hac vice)     Attorneys for Defendant SONOS, INC.
 6     davidnelson@quinnemanuel.com
     191 N. Wacker Drive, Suite 2700
 7   Chicago, Illinois 60606
     Telephone: (312) 705-7400
 8   Facsimile:     (312) 705-7401

 9     Patrick D. Curran (Bar No. 241630)
       patrickcurran@quinnemanuel.com
10   111 Huntington Avenue, Suite 520
     Boston, MA 02199
11   Telephone: (617) 712-7100
     Facsimile:     (617) 712-7200
12
     Attorneys for GOOGLE LLC
13

14                              UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16 GOOGLE LLC,                                     Case No. 3:20-cv-03845-EMC

17                Plaintiff,                       STIPULATION FOR SECOND
                                                   EXTENSION OF TIME TO ANSWER OR
18         vs.                                     OTHERWISE RESPOND TO THE
                                                   COMPLAINT
19 SONOS, INC.,
                                                   Compl. Filed: June 11, 2020
20                Defendant.
                                                   Hon. Edward M. Chen
21

22

23

24

25

26

27

28

                                                                       Case No. 3:20-cv-03845-EMC
                                      STIPULATION FOR EXTENSION OF TIME TO ANSWER COMPLAINT
       Case 3:20-cv-03845-EMC Document 24 Filed 08/04/20 Page 2 of 2




 1         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Google LLC

 2 and Defendant Sonos, Inc., through their respective counsel, that pursuant to Civil Local Rule 6-

 3 1(a) the time by which Sonos, Inc. may file a responsive pleading to Google LLC’s Complaint

 4 shall be extended by seven (7) days to and including August 12, 2020.

 5         There has been one previous modification of a deadline in this case. On July 3, 2020, the

 6 parties stipulated to extend the date by which Sonos, Inc. may file a responsive pleading from July

 7 6, 2020 to August 5, 2020.

 8         The current stipulated extension does not affect or alter the date of any event or any

 9 deadline already fixed by Court order.

10         Pursuant to Local Rule 5-1, the filer of this document attests that concurrence in the filing

11 of the same has been obtained from each of the other signatories.

12

13 DATED: August 4, 2020                             Respectfully submitted,

14                                                   QUINN EMANUEL URQUHART &
                                                     SULLIVAN, LLP
15

16

17                                                    By         /s/ Patrick D. Curran
                                                         Patrick D. Curran
18                                                       Attorneys for GOOGLE LLC
19

20
                                                    ISTRIC
21                                             TES D        TC
                                             TA By      /s/ Alyssa Cardis
22
                                                                      O
                                        S




                                                         Alyssa Cardis
                                                                       U
                                       ED




                                                         Attorneys for SONOS, INC.
                                                                        RT




23                                                        TED
                                   UNIT




                                                     GRAN
24
                                                                                  R NIA




25                                                                        n
                                                         dward   M. Che
                                   NO




                                                 Judge E
                                                                                  FO




26
                                    RT




                                                                              LI




27                                          ER
                                       H




                                                                          A




        Dated: 8/4/2020                          N                            C
28                                                   D IS T IC T    OF
                                                           R

                                                   -2-                   Case No. 3:20-cv-03845-EMC
                                        STIPULATION FOR EXTENSION OF TIME TO ANSWER COMPLAINT
